Citation Nr: 0815005	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran's claims file was transferred to the RO in 
Winston-Salem, North Carolina, following his incarceration, 
and that office certified the appeal to the Board.

In his July 2004 substantive appeal (VA Form 9), the veteran 
indicated that he wanted a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  He later specified in 
August 2004 that he wanted a videoconference hearing, waiving 
his right to an in-person hearing.  In June 2005, VA learned 
he was incarcerated with a projected release date in 
September 2009.  So although his hearing was scheduled for 
March 2007, he failed to appear for it.

The Board remanded this case in August 2007 to try and make 
special accommodation to have the veteran examined at his 
correctional facility to assess the severity of his pulmonary 
sarcoidosis.  See, e.g., Bolton v. Brown, 8 Vet. App. 185 
(1995).  And he was able to be examined in November 2007.

FINDING OF FACT

Despite his contentions to the contrary, there is no medical 
indication the veteran's pulmonary sarcoidosis requires 
systemic high doses (therapeutic) of corticosteroids for 
control.  He takes 10 mg of Prednisone a day, which is not a 
high dosage.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the pulmonary sarcoidosis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code (DC) 6846 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims filer reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in July 
2003, September 2003, and February 2005, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued a VCAA notice letter 
prior to initially adjudicating the claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The July 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim. Id. at 120-21.  However, 
the more recent February 2005 VCAA letter did make this 
specific request.  Therefore, any failure to make this 
specific request in the July 2003 VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102.  And, in any event, VA's Office 
of General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



The RO has ultimately provided all notice required by § 
5103(a), and although two of the three VCAA letters mentioned 
were not issued until after initially adjudicating the claim, 
the Appeals Management Center (AMC) has since gone back and 
readjudicated the claim in the January 2008 supplemental 
statement of the case (SSOC).  This is important to note 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's pulmonary sarcoidosis were provided to him 
in the June 2004 SOC.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability met the requirements for a higher 
rating was needed for an increase to be granted.  Indeed, in 
response to the June 2004 SOC, he submitted his substantive 
appeal (VA Form 9) in July 2004 arguing why he meets the 
requirements for a higher rating - specifically mentioning 
the exact wording of the applicable diagnostic code (DC) that 
would permit him to receive this higher rating.  Certainly 
then, he has the requisite actual knowledge of the evidence 
needed to support his claim.

Moreover, as also already mentioned, since providing the 
veteran additional VCAA notices in February 2005 and March 
2006, the AMC has gone back and readjudicated his claim in 
the June 2005 and January 2008 SSOCs.  See again Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that the March 2006 letter 
informed the veteran both of the disability rating and 
downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records, VA medical records - 
including the report of his VA compensation examination to 
assess the severity of his pulmonary sarcoidosis (see Caffrey 
v. Brown, 6 Vet. App. 377 (1994), and his private medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to compliance with its August 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for his Pulmonary Sarcoidosis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  



Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the Court held 
that, in determining the present level of a disability for 
any increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected pulmonary sarcoidosis, currently 
evaluated as 30-percent disabling under 38 C.F.R. § 4.97, DC 
6846.



Under DC 6846, a 30 percent rating is warranted when there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A higher 60 percent rating is warranted 
when there is pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  The rater 
also has the option of rating the active disease or residuals 
as chronic bronchitis (DC 6600) and extra-pulmonary 
involvement under the specific body system involved.  
38 C.F.R. § 4.97, DC 6846.  

Under DC 6600, a 30 percent rating is warranted when the 
veteran's forced expiratory volume in one second (FEV-1) is 
56 to 70 percent predicted, or; his forced expiratory volume 
in one second to forced vital capacity ratio 
(FEV-1/FVC) is 56 to 70 percent, or; his Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 56 to 65 percent predicted.  A higher 60 
percent rating is warranted when the FEV-1 is 40 to 55 
percent predicted, or; the FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40 to 55 percent predicted, or; the maximum 
oxygen consumption is 15 to 20 ml/kg/min (with cardio 
respiratory limit).  38 C.F.R. § 4.97, DC 6600.  

As already alluded to, the Board remanded this case in August 
2007 to make special accommodation and try and have the 
veteran examined at his correctional facility.  Fortunately, 
this was able to be accomplished, and he had the requested 
medical evaluation in November 2007.  The examiner reviewed 
the veteran's claims folder for the pertinent medical and 
other history.  The veteran used an albuterol inhaler four 
times a day and took prednisone, a corticosteroid, once daily 
at a dose of 10 mg.  The examiner stated the veteran's 
disease was not malignant.  The veteran did not have cor 
pulmonale or congestive heart failure; his cardiac 
examination was unremarkable.  He had normal chest 
auscultation and no lower extremity edema.  There also was no 
evidence of pulmonary embolism, respiratory failure, or 
chronic pulmonary thromboembolism.  



The veteran reported his symptoms as constant shortness of 
breath and a productive cough with white colored sputum.  On 
objective clinical examination, his breath sounds were 
generally clear to auscultation in all fields, with a 
slightly prolonged expiratory phase noted.  His cardiac 
rhythms were regular and without murmur and no extra heart 
sounds.  He was neurologically intact with residual paralysis 
from a prior cerebrovascular accident (CVA), i.e., stroke, 
which required an adaptive swallowing technique.  

The examiner diagnosed pulmonary sarcoidosis by history and 
possible asbestos exposure.  The veteran also had a pulmonary 
function test (PFT), which revealed a moderate restrictive 
defect and small airway dysfunction.  His diffusion capacity 
was normal.  The overall impression from the PFT was mild 
restrictive ventilatory defect.  

The veteran's FEV-1 was 89 percent predicted.  His FEV-1/FVC 
was 79 percent.  His diffusion capacity results, as 
mentioned, were interpreted by the examiner as "normal."  

The examiner also discussed the results of a CT scan from 
December 2006, which had shown granulomatous calcifications 
involving mediastinal and bilateral hilar lymph nodes.  The 
extent of the mediastinal and hilar adenopathy had not 
changed significantly.  There was no significant pericardial 
or pleural fluid.  There was pleural based calcification at 
the right hemidiaphragm.  No suspicious lung masses were 
seen.  The final impression was that no new abnormality was 
found when compared to a previous CT scan from July 2006.  

As well, the examiner reviewed a chest x-ray from February 
2007, which showed the veteran's heart size was within normal 
limits.  There was a partially calcified pleural plaque along 
the right diaphragmatic surface.  The impression was that 
no significant interval changes had occurred.  There was no 
radiographic evidence of active cardiopulmonary disease.  

The final clinical impression from that November 2007 
examination was sarcoidosis, without apparent impact on 
cardiovascular systems.  

An earlier November 2003 VA treatment record shows the 
veteran's sarcoid disease was still active, but not 
threatening to his organ function.  

A September 2003 VA treatment record shows the veteran was 
taking two 5 mg tablets of prednisone per day (so 10 mg 
total).  He had an evaluation for pulmonary fibrosis in the 
lower lobes.  The pulmonologist found there was a moderate, 
mixed ventilatory defect with mild airflow limitation that 
was not improved with bronchodilators.  A separate treatment 
record from September 2003 concluded that it was unlikely the 
veteran would be able to completely wean off prednisone, 
and that he had adrenal insufficiency secondary to atrophy 
from prolonged use of steroids.  

A VA treatment record from August 2003 described the 
veteran's condition as "stable," and a physician noted that 
the only findings were lymphadenopathy, no pulmonary 
infiltrates.  The veteran's physician stated that he "[did] 
not consider that the patient need[ed] the steroids for 
current sarcoidosis," and noted that past attempts to wean 
the veteran from prednisone resulted in feelings of weakness 
and flu-like symptoms.  The physician recommended that the 
veteran taper off his prednisone because he was at high risk 
for developing complications associated with prolonged 
corticosteroid therapy.  

The veteran had a VA respiratory examination in July 2003.  
He reported symptoms of intermittent shortness of breath, 
three-pillow orthopnea, intermittent wheezing, occasional 
cough, and very occasional hemoptysis.  He denied 
experiencing chest pain, precordial pressure, and tightness.  
He reported some easy tiring and fatigue.  He took 15 mg of 
prednisone and an albuterol inhaler daily.  He reported using 
prednisone continuously for many years, with a dosage of 15 
mg.  He noted that over the previous few months, his work 
capacity had diminished.  He had skin lesions on his nose, 
cheeks, and inner lip.  These were biopsied and confirmed to 
be sarcoid disease.  



Upon examination, the veteran's breath sounds were somewhat 
coarse and distant.  There were no gross rales or rhonchi.  
His respiratory rate was normal and there were no pleural 
effusions.  He was not grossly dyspneic at rest.  His heart 
had no distinct murmurs, but his heart tones were somewhat 
distant.  There were no glad swellings in his neck.  The 
examiner diagnosed the veteran with sarcoidosis and concluded 
that "it would appear that the patient is probably not as 
active as he was a year or two ago, but he continues to work 
and carry on most of his normal activities with obviously 
some limited respiratory capacity," but concluded that it 
was difficult to quantify the degree of disability based upon 
a single examination.  
X-rays and results from a PFT from July 2003 were not made 
available to the examiner.  

The results of the June 2003 PFT mentioned showed an FEV-
1/FVC of 73 percent.  The veteran's FEV-1 was not shown in 
terms of percent predicted, nor was his DLCO(SB).  The 
interpretation of the results was moderate ventilatory defect 
with mild airflow limitation, not improved with 
bronchodilators.  There was mildly reduced transfer factor 
for carbon monoxide.  

This evidence shows the veteran is not entitled to a rating 
higher than 30 percent under the alternative DC 6600 because 
the results of- his PFTs do not meet the requirements for 
increasing his rating.  

The veteran also is not entitled to a higher 60 percent 
rating under DC 6846 because, while he does take a 
corticosteroid, prednisone, daily, his 10 mg dosages are not 
high.  There is indication in his VA treatment records that 
his dosage was reduced from the prior 15 mg, but that, too, 
is a relatively low dosage.  Further attempts to wean him off 
the medication completely were not recommended by his 
physician.  So the overall disability picture for his 
pulmonary sarcoidosis does not more closely approximate the 
requirements for a 60 percent rating.  38 C.F.R. § 4.7.



Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board also 
has considered whether a staged rating is appropriate.  
Since, however, the veteran's symptoms have remained 
relatively constant - and, at times, even improved, 
throughout the course of the period on appeal, the Board 
cannot stage his rating because his pulmonary sarcoidosis has 
never been more than 30-percent disabling since one year 
prior to filing his claim for a higher rating.  See also 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 30 percent for 
the pulmonary sarcoidosis is denied.  

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


